Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00356-CR

                                 EX PARTE Juan ENRIQUEZ

                  From the 81st Judicial District Court, Karnes County, Texas
                                   Trial Court No. 3862-G
                         Honorable Donna S. Rayes, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order denying habeas
corpus relief is AFFIRMED.

       SIGNED August 8, 2018.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice